Rule to show cause why the sale of the term should not be set aside. First, Because it was not entered in. the inventory and appraisement until after the sale; and; and, Second, Because it was not advertised in the notices of sale; which being proved —
The court said the sale must be set aside. The property was not levied on until the day of sale. The act of assembly, (Dig.
240,) provides that goods shall not be sold until thirty days afterlevy and notice. In England seizure andpossession is the only levy, but here the practice is not to take the goods into actual possession. Is not therefore an inventory and appraisement the substitute for the levy? It would seem reasonable. But the lease was not advertised. *Page 108 
Every article need not be specified in the notice of sale, but the most prominent and valuable should be. An unexpired term in a farm is of this description and ought to have been noticed. It sold in this case for $17, and is proved to have been worth $150.
                                                         Rule absolute.